ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that LEONARD C. GUZZINO, III, formerly of CLIFTON, who was admitted to the bar of this State in 1993, and who thereafter was temporarily suspended from the practice of law by Order of the Court dated December 23, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of two years for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on attorney’s honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having concluded that the two-year term of suspension should be retroactive to the date of respondent’s temporary suspension from practice on December 23, 1997, pursuant to Rule 1:20 — 13(b)(1);
And good cause appearing;
It is ORDERED that LEONARD G. GUZZINO, III, is suspended from the practice of law for a period of two years and until the further Order of the Court, retroactive to December 23, 1997; and it is further
*25ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.